        Case 2:20-mj-00046-jmc Document 5-1 Filed 04/15/20 Page 1 of 12




                                              AFFIDAVIT

        I, John McGarghaD, being duly swom, state as follows:

                          Agent Background and Purpose of Affidavit

        1.     I am employed by the United States Border Patrol (USBP), a component          of
Customs and Border Protection (CBP) within the Depar&nent of Homeland Security            @HS).         I
bave been employed by USBP for approximately eleven years overall as a Border Patrol Agent

(BPA). I am currently assigned to the Richford Border Patrol Station in Richford, Vermont

within the Swanton Sector of USBP     as a Border Patrol     Agent (Intelligence) (BPA-I). I have

been assigred to the Richford Station as a BPA-I for approxirnately two months. Prior to that,              I
worked as a line BPA from the Swanton Border Pafol Station for approximately eleven montls

after serving as a Task Force Agent (TFA) with the Drug Enforcement Administsation in

Burlington, Vermont for three years. I worked for approximatety eight years as a line Border

Patrol Agent prior to those assignments. In connection with my duties and responsibilities as a

BPA, and as a BPA-I specifically, I have received extensive fomral and informal trahiag in

criminal investigation, including in investigations involving alien smuggling organizations.        I
have participated in surveillance operations, arrests, and interviews of individuals involved     in

illegally entering the United States, both   as   individuals and as part oforganized smuggling

events. I have written ffidavits in support of search and amest warrants, and I have participated

in the execution of several warants in addition to those for which I personally applied.

       2.      This affidavit is offered to derronstate that probable cause exists to believe that

Alaa Abdulsalam ARIF, a naturalized United States Citizen, was involved in the illegal

smuggling of five citizens of Mexico, one citizen of the Republic ofthe Gambia, and one citizen
        Case 2:20-mj-00046-jmc Document 5-1 Filed 04/15/20 Page 2 of 12




of the Republic of the Niger into the United States ftom Canada. Specifically, ARIF, knowing or

recklessly disregarding the fact that one or more aliens had come to or entered the United States

in violation of law, transported or moved and attempted to transport or move the alien or aliens

within the United States by means of transportation in furtherance of the violation of law, all in

violation of Title 8, United Stabs Code, Section 1324.

       3   .     I am submitting this affidavit in support of an application of   a   criminal   complfit
charging ARIF with the foregoing offense. I have not set forth all facts I know from my

investigation into this matter. Rather, I have only included those facts that I believe establish

probable cause to believe that ARIF committed the offense. I am familiar with the facts and

circumstances of this investigation from my own work on the investigation and my discussions

about this investigation with   otler law enforcemelrt officers.

                                           Probable Cause

       4.        On February 14,2020, at approximately 8:00        AM, Border Patrol Agent @PA)

James Lariviere from the Richford Border Patrol Station was on roving patrol and observed            foot

sigr (footprints) of a single subject walking north from Ayers Hill Road toward the intemational

boundary with Canada. Ayers Hill Road is north of Berkshire and west of Richford, Vermont

within the District of Vermont. BPAs Lariviere and Stephen Holbrook followed the foot sign

north to the intemational boundary where the foot sip. crossed into Canada approximately 200-

300 yards west   ofa location known to agents in this    sector as the "Canadian House" (a residence

locald, a1282 Chemin     de Richford, Frelighsburg,    Q.C.). Border Patrol Agents were assisted by
an asset from the   Air & Marine Operations (AMO) division of CBP. The AMO               asset relayed




                                                   a
          Case 2:20-mj-00046-jmc Document 5-1 Filed 04/15/20 Page 3 of 12




information that the foot sign continued into Canada and followed a "two tacK' or secondary

logging road further into Canada-

          5.     In response, Richford Station BPA Neil Amold installed remote surveillance

equipment on the east side ofAyers Hitl Road and west ofthe intersection      oflost Nation   Road

to monitor both the northbound   tail   for future foot taffic and Ayers Hill Road for possible

associated vehicle traffi c.

          6.     On February 15,2020, at approximately l1:30 AM, Richford Border Patrol

Agents were alerted by Swanton Sector Dispatch of incoming images of approximately six

southbound subjects walking south and then loading into a dark-colored minivan (later identified

as a   Toyota Sienna with unknown registration) along Ayers Hill Road. Ayers Hill Road is a

class 3 dirt road running east-west between Lost Nation Road to the south and North Road to the

north. Ayers Hill Road parallels the inrcmational border with Canada in ttrat area- From the

location ofthe pick-up spot, the road is approximately a half-mile south of the Canadian border.

         7.     Richford Agents responded to the are4 but by the time they     arrivd   they were

unable to locate the subjects or the vehicle from the captured images. Swanton Sector Dispatch

researched the images and notified the responding agents there had been a 30-minute

tansmission delay from the remote sensors of the captured images.

         L      Richford BPAs Eric Phillips and Arnold followed the southbound foot sign from

the vehicle load location back north toward the international border. The foot sign continued to

the intemational border but tumed east, not crossing into Canada at that location. The agents

continued to follow the foot sign along the border, and the foot sign tumed south stopping at

Berry Road, which is east and north of Ayer Hill Road. The Border Patrol Agents observed that
        Case 2:20-mj-00046-jmc Document 5-1 Filed 04/15/20 Page 4 of 12




the foot sign they were tracking from Ayers   Hill   Road was on top of other foot sign showing

movement ftom north to south to Berry Road earlier that day. Richford Agents followed the

older foot sign north to the intemational border, and they observed the foot sign had crossed

from Canada into the United States. The agents concluded the subjects had illegally crossed into

the United States and walked direcfly south to a pre-determined location along Berry Road where

they were picked up by a vehicle. We believe that, due to Border Pahol Agents patrolling the

Berry Road area, the subjects chose an altemate path retuming northwest back to the

htemational Boundary and south to the load up area captured by the surveillance equipment on

Ayers Hill Road.

       9.       On March 12,2020, at approximately 2:25 PM, Nchford Border Patrol Agexrs

were notified by Swanton Sector Dispatch of a dark-colored minivan dropping offa male subject

on Ayers   Hill Road in Berkshire, Vermort. Agents     responded to the area of Ayer   Hill Road and

o6.ors6    6 single set of footprints in the snow proceeding north toward the Canadian border.

BPA Holbrook photographed the foot sign for investigative purposes. BPAs Phillips, Jeff

Vining, and Adam Birchard simultaneously positioned themselves in an area to locatr the dark

minivan exiting the area- They observed a dark-colored minivan driving west on Route 105 near

the intersection of Water Tower Road in Enosburgh, Vermont. The agents requested a

registration check for a Vemront license plate reading "FUTIJRE". The response fiom the

Vermont Deparhent of Motor Vehicles indicated that the registration inforrnation was for a

2016 Toyota Sienna minivan, black in color, registered to owner Alaa Abdulsalam ARIF (date        of
birth )O(DOV1965) at an address in Essex Junction, Vermont. They also requested a criminal

history check for Alaa Abdulsalam ARIF, which retumed negative results.


                                                 4
          Case 2:20-mj-00046-jmc Document 5-1 Filed 04/15/20 Page 5 of 12




          10.      BPAs Vining and Phillips performed a vehicle stop of the Toyota Sienna on

Route 105 west of the intersection of water Tower Road. Faint lettering on the back of the

vehicle, which is not visible in the remote detection device images, indicated that the vehicle was

associated with Future Cab, a taxi service. The agents identified themselves to the driver as U.S.

Border Patrol Agents and conducted a field interview with the driver, who was identified as AIaa

Abdulsalam ARIF. ARIF stated he was a naturalized U.s. citizen and was in the area dropping

offa fare. ARIF could not recall     the destination address. The agents concluded the   field

interview and released ARIF, who continued driving west on Route 105 toward st. Albans,

Vempnt.

          11.     Further research showed Arifhas been encountered by Border Patrol Agents from

the    Nchford   and Newport Border Patrol stations multiple times since   2017. Each encouter

occurred in areas known to local Border Patrol Agents as being involved in cross-border

smuggling events.

          12.     On March 20, 2020, at approximately 7:15   AM, Richford Border patrol Agents

were notified by swanton sector Dispatch of a dark-colored minivan dropping         offa male subject
wearing a darkjacket and hooded sweatshirt, jeans, and a ball cap with a red brim along Ayers

Hill   Road near Berkshire,   vermont. The subject was carrying   a   brown or tan backpack like a

bag in his left hand. After viewing the images from the remote detection device, Border patrol

Agents det€nnined it was likely the same subject and vehicle encountered on March 12, zo2o.

Agents responded to the area ofAyer Hill Road, and they deployed on foot and on AII renain

vehicles to attempt an apprehension of the northbound subject. They followed the foot       sip of
the northbound subject to the Canadian border and observed the foot sign continue into Canada.
        Case 2:20-mj-00046-jmc Document 5-1 Filed 04/15/20 Page 6 of 12




 The Royal Canadian Mounted Police were notified    ofthe crossing and given a description of the
male subject.

        I3   .   RicMord BPA Ryan Boda also responded to the Enosburg area to locate and

identiS the minivan used during the event. Agents observed and identified the Toyota Sienna

(ARIF's vehicle) departing the intersection of water Tower Road and Route 105 in Enosburg.

They discontinued surveillance as ARIF's vehicle continued west on Route 105 towards st.

Albans, Vermont.

        14.      On March 20, 2020, I applied for and obtained a GpS Tracker Warrant for ARIF,s

vehicle from the United States District Court for the District of Vermont under this case number.

At approximately 9:00 PM that evening, I installed the Gps tacker to ARIF's 2016 Toyota

sienna mini-van and verified the tracker was operational. parameters were set up to notiry two

Supervisory BPAs and me if ARIF's vehicle taveled north toward the Richford Border Patol

Station's Area of Operation (AOR).

       15.       On March 21,2020, at approximately 6:30   AM, we received notification from the

GPS tacker that ARIF's vehicle was northbound on I-89 near St. Albans,      vemront. sBpA

Travis Doe alerted Richford Border Patrol Agents to respond to the approximate location    of
ARIF's vehicle. BPAs chris caims, Michael Jones, wesley Martirr      ancl   Holbrook set up at

surveillance points to locate and observe ARIF's vehicle as it entered the Enosburg area. BpA

Holbrook followed inforrnation from the GPS tracker and observed ARIF's vehicls traysling

north on Water Tower Road in the vicinity of Berkshire, Vermont.

       16-       At approximately 7:31 AM, swanton sector Dispatch notified agents of incomiag

imsges from remote surveillance equipment showing ARIF's vehicle traveling west on Ayers
         Case 2:20-mj-00046-jmc Document 5-1 Filed 04/15/20 Page 7 of 12




Hill   Road toward North Road. BPA caims then observed ARIF's vehicle          taveling south on

North Road near the intersection ofRoute l 18 (also known as Berkshire center Road in that

area). BPA caims followed ARIF's vehicle west on Route         Il8   and onto Route 108, stopping

ARIF's vehicle on Route 108 south of Stanley Hill Road at approximately 7:45 AM. several

agents arrived on sc,ene to assist.

         17.    BPA Caims, BPA Holbrook, and SBpA Doe identified themselves as Border

Patol Agents and conducted     an immigration inspection of   all occupants in ARIF's vehicle. The

immigration inspection identified the following seven passengers in ARIF's vehicle as aliens

without authorization to enter or remain in the United States.

                a       Florentino Tejeda-Perez is a citizen ofMexico (date ofbirth

         )o(Dov1985). According ro cBP      records, his immigration history in the united states

         included three separate voluntary Retums (vRs) to Mexico in 2001. He does not appear

         to have a history of criminal convictions in the United States under this name. Based on

         Tejeda-Perez's appearance and clothing, agents believe he is the individual observed in

        prior events described above walking into canada- That behavior is consistent with

        individuals serving as foot guides, leading other alieDs into the united states from

        Canada through fields and wooded areas as part of an alien-smuggling event.

                b.     Juan Diego Flores-Osorio is a citizen of Mexico (date of   birth

        W./W.11993). According to CBp records, Flores had previously been refused

        admittance to the united states on January 2, 2019. He does not appear to have a history

        of criminal convictions in the United States under this name.

                c.     Rogelio Ochoca-Blanco is a citizen of Mexico (date of birth
 Case 2:20-mj-00046-jmc Document 5-1 Filed 04/15/20 Page 8 of 12




)OOOV2000). He does not appear to have       a   history of criminal convictions or

immigration violations in the United States under this name.

        d.     Daniel Ruelas-Villapando is a citizen of Mexico (date of birth

)O(DOV2000). He does not appear to have      a   history of criminal cotrvictions or

immigration violations in the United States under this name.

        e.     Jose Crisoforo Jacome-Paredes is a citizen    ofMexico (date ofbirth

)Off)OV1989). He does not appear to have     a   history ofcriminal convictions or

immigration violations in the United States under this name.

        f.     Abdoulaye Seyni-Hamadou is a citizen of the Republic of the Niger (date

of birth )O(DOV1983; A# )OO{-)OO(-233). According to CBP records, on April 12,

2016, Seyni was deemed inadmissible under Secti on 212(a)(7)(A)(i)(I) of the

Immigra,tion and Nationality Act (INA) and was processed for an Expedited Removal

with Credible Fear.

       g.      Sulayman Jangana is a citizen of the Republic of the Gambia (date of birth

W.Do(/1,963; A# )OO(-)OO(-883). According to CBP records, Jangana was granted

voluntary departure on May 8, 1996, under Section 237(A)(l)@) of the INA. Jangana

was encountered again on July 2, 2009 at the Detroit Ambassador Bridge in Michigan.

After a secondary inspection, Jangana abandoned his vehicle and property at the port of

Enty @OE). Information received by CBP from the Canadian Border Services Agency

indicated that Jangana had departed the United states in March or April 2018 and that he

had applied for refugee status in Canada.

18.    During field interviews, the above-listed aliens each conlirmed he is a citizen   of
        Case 2:20-mj-00046-jmc Document 5-1 Filed 04/15/20 Page 9 of 12




Mexico, Niger, and Gambi4 respectively. Each of the aliens also admitted to illegally entering

the United States from Canada earlier that moming.        A check of immigration records confirmed

ttrat none of the aliens had status to enter or remain in the United States   legally. SBPA Doe

contacted RicMord Station's Patrol Agent in Charge @AIC) Richard Parker; they determined

that each of the aliens would be retumed to Canada via the nearest POE due to policies in effect

during the COVID-I9 pandemic.

        19.    Alaa ARIF was identified as the driver of the vehicle. According to CBP records,

ARIF was naturalized   as a   United States citizen in February 2019. ARIF had been bom rn, and

was previously a citizen of,   haq. As   a   citizen of the United States, ARIF was released fiom the

scene at approximately 8:45    AM.   Due to policies in effect during the   COVID-I9 pandemic,

agents did not attempt to int€rview ARIF at that time.

       20.     As stated above, I had installed a GPS tracking device on ARIF's vehicle on

March 20, 2020 in the Essex Junction area. On at least one other occasion, I observed ARIF's

vehicle in the Essex Junction area. On those occasions, a white taxi light and sign was present

on the forward portion of the vehicle's roof where it meets the windshield, which was consistent

with the other markings mentioned above. During the period of GPS monitorir:g, agents also

observed ARIF's vehicle dropping what appeared to be a legitimate fare off       duriq daylight
hours in Richford, Verrnont; at that time, the taxi sign was affixed to the roof of ARIF's vehicle.

Yet in each of the cross-border activity incidents detailed above, the taxi sip. was not visible on

ARIF's vehicle in remote imagery, and agents saw that it was not affixed when they directly

observed ARIF's vehicle. I believe that ARIF removed the sign and light so that his vehicle

would be less conspicuous during nighttime hours in the remote areas of Verrront along the


                                                     9
        Case 2:20-mj-00046-jmc Document 5-1 Filed 04/15/20 Page 10 of 12




canadian border, which would suggest his knowledge ofthe illegal nature of those events.

       21.     Before the stop on March 21, 2020, USBP obtained call detail records for a phone

number associated with ARIF, 802-999-OOO2, via administrative subpoena. The number was

listed for Future Cab on its website (https://future-cab.business.site). Once we identified

Florentino Tejeda-Perez as the potential foot guide during the March 21, 2020 incident,   I
requested information ftom the Accurint database regarding Tejeda-Perez by name and       birth

date. Accurint is a database operated by LexisNexis that is available to law enforcement olficers

and other membe$ with accounts that gathers data from multiple sources about individuals and

businesses. Among the data refumed from Accurint for Tejeda-Perez was a phone number: 347-

221-7101. That number was confirmed as being subscribed to Florentino Tejeda through T-

Mobile via an administrative subpoena sent on lMarch 26,2020. I reviewed the call detail

records for ARIF's phone, and I noted several contacts htween ARIF's number and Tejeda-

Perez's number between July 9, 2019 and March 18,202O; in fac! Tejeda-Perez was one           of

ARIF's twenty most ftequent contacts.

        22.    On   April   LO,2O2O,   Florentino Tejeda-Perez was encountered by a Maine State

Game Warden in the    vicinity of Millinocket, Maine. He was a passenger in a silver   Jeep   Liberty

(registered in North Carolina) being driven by Luis Manue1 Lopez-Garcia. The Jeep had become

mired in snow on an unplowed road. Tejeda-Perez told the Game Warden that they were

taveling to Quebec City in Canada to visit relatives, but the Game Warden was aware that the

vehicle they were taveling on was not a reasonable route for that destination. Border Patrol

Agents from Houlton Sector arrived to assis! and they conducted a field interview and an

interview at a Border Patrol Station with Tejeda-Perez. I have received and reviewed a report


                                                   10
       Case 2:20-mj-00046-jmc Document 5-1 Filed 04/15/20 Page 11 of 12




from BPA Shelton Keehn regarding their encounter. Tejeda-Perez admiued that he had been

detained by Border Patrol and retumed to Canada on March    2l,2020,buthe    denied having

smuggled other people. Tejeda-Perez admitted to having reentered the United States on foot

near Richford, Vennont on or about March 28, 2020. Agents also viewed the contents of one       of
Lopez-Garcia's three cellular phones pursuant to his consent. The phones contained several

screen shots of Google maps bearing a marker on the intemational border along 9 Miles Road

near Jackrnan, Maine. Millinocket is west of Interstate 95, between the interstate and the town   of
Jackman. Based on my training and experience, I know of at least two other alien smuggling

organizations that have used foot guides along tails in both Vermont and Maine to bring aliens

to the United States while avoiding Ports ofEntry. I believe Tejeda-Perez's presence in rural

Maine with a waypoint associated with a remote border crossing is consistent with participation

in an alien smuggling organization.




                                               11
       Case 2:20-mj-00046-jmc Document 5-1 Filed 04/15/20 Page 12 of 12




                                     Conclusion and Request

        23.    Based on the foregoing information,     I submit there is probable   cause to believe

that on or about M arch 21,2020, ltlaa Abdulsalam ARIF, knowing or recklessly disregarding the

fact tlat the alien or aliens had entered the United states in violation of law, transported or

moved and attempted to transport or move the alien or aliens within the United States by means

of tansportation in furtherance of tleir violation of law, all in violation of Title 8, United States

code, section 1324. Accordingly, I respectfi.rlly request the court issue a criminal complaint

charging him with that offense and a Summons directing him to appear in this matter.




       Dated at Burlington, in the District of Vermonr on this .111fiay of Aptn2020.



                                                                 (71
                                                      ffiMcGarghm, Bbfder Patol Agent (ntel)
                                                      nited States Border Patrol



Subscribed and swom to before me on




United States District Court




                                                 t2
